This is a companion suit to No. 4353, 144 So. 785, this day decided by this court; the two being consolidated for trial and submitted on the same testimony.
Plaintiff sued for personal injuries she received in the accident wherein defendant's car and the one she was riding in, and driven by her daughter, collided at the intersection of Stubbs avenue and North Sixth street in the city of Monroe.
The lower court rejected her demands, and she has appealed. There is no answer to the appeal; therefore the exception of no cause of action filed in the lower court and overruled is not before us for consideration.
For the reasons assigned in case No. 4353, this day decided, the judgment of the lower court is affirmed, with costs.
McGREGOR, J., dissents.